            Case 18-42615-pwb                         Doc 8          Filed 11/07/18 Entered 11/07/18 16:40:57       Desc Main
                                                                     Document      Page 1 of 2

                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
            Shannon Dewayne Holcomb, Sr
 In re      Melissa Lynn Holcomb                                                                    Case No.
                                                                                 Debtor(s)          Chapter    13



                                  STATEMENT REGARDING PAY STUBS (11 U.S.C. §521(A)(1))


       I, Shannon Dewayne Holcomb, Sr , hereby certify that during the 60 day period preceding the filing of my
bankruptcy petition in this case, I did not receive pay stubs from an employer because:


            I am unemployed; or


            I am self-employed; or


            My employer did not provide pay stubs.


            Other




         I, Melissa Lynn Holcomb , hereby certify that during the 60 day period preceding the filing of my bankruptcy
petition in this case, I did not receive pay stubs from an employer because:


            I am unemployed; or


            I am self-employed; or


            My employer did not provide pay stubs.


            Other




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
            Case 18-42615-pwb                         Doc 8          Filed 11/07/18 Entered 11/07/18 16:40:57        Desc Main
                                                                     Document      Page 2 of 2

 Date November 5, 2018                                                 Signature   /s/ Shannon Dewayne Holcomb, Sr
                                                                                   Shannon Dewayne Holcomb, Sr
                                                                                   Debtor


 Date November 5, 2018                                                 Signature   /s/ Melissa Lynn Holcomb
                                                                                   Melissa Lynn Holcomb
                                                                                   Joint Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
